                                         Case 5:20-mc-80152-WHO Document 48 Filed 02/08/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE APPLICATION OF LATVIA MGI                   Case No. 20-mc-80152-WHO (TSH)
                                         TECH SIA, et al.,
                                   8
                                                        Petitioners.                       DISCOVERY ORDER
                                   9
                                                                                           Re: Dkt. Nos. 40, 41
                                  10

                                  11

                                  12
Northern District of California




                                              This miscellaneous action is a new step in the discovery battles between Illumina
 United States District Court




                                  13
                                       Cambridge and its global adversaries, the BGI entities. The reader may recall that in 19-mc-
                                  14
                                       80215, Illumina obtained an order under 28 U.S.C. § 1782 allowing it to serve subpoenas on U.S.-
                                  15
                                       based BGI entities that were found in this District. The Court for the most part enforced the
                                  16
                                       subpoenas. 19-mc-80215, ECF No. 42. Illumina ran into the problem, however, that a lot of the
                                  17
                                       information it was hoping to get out of the subpoenas simply wasn’t in the possession, custody or
                                  18
                                       control of the U.S.-based BGI entities.
                                  19
                                              Separately, in U.S. patent infringement actions (including two pending in this District, 19-
                                  20
                                       cv-3770 and 20-cv-1465), Illumina produced to BGI Defendants notebooks that document the
                                  21
                                       work claimed in the patents-in-suit and deposition transcripts of Illumina witnesses, and
                                  22
                                       Defendants are deposing additional Illumina witnesses. Those BGI Defendants want to provide
                                  23
                                       those notebooks and deposition transcripts to foreign BGI affiliates for use in proceedings abroad,
                                  24
                                       but they can’t do so given the protective orders in the actions without Illumina’s consent. Illumina
                                  25
                                       said it would consent on the condition that the foreign BGI entities provide Illumina the
                                  26
                                       information that escaped its grasp in 19-mc-80215 because the U.S.-based entities didn’t have it.
                                  27
                                              The foreign entities refused and instead initiated the present 1782 proceeding seeking those
                                  28
                                         Case 5:20-mc-80152-WHO Document 48 Filed 02/08/21 Page 2 of 5




                                   1   notebooks and transcripts. The Court previously granted the application, and Applicants now

                                   2   move to compel compliance with their subpoena. Illumina presents no arguments under 1782,

                                   3   Intel, or the Federal Rules of Civil Procedure that these requests are inappropriate. Rather,

                                   4   Illumina argues that the Court should condition the production on reciprocal discovery, consisting

                                   5   basically of everything the foreign BGI entities have that would have been responsive to the

                                   6   subpoenas in 19-mc-80215, plus some additional materials from the UK. A specific description of

                                   7   the requested reciprocal discovery is set forth in ECF No. 41, Ex. E and reproduced below.

                                   8          Under the case law, whether to require reciprocal discovery is a matter of discretion. The

                                   9   Supreme Court has held that a district court may condition relief under section 1782 on reciprocal

                                  10   discovery. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 262 (2004) (“Concerns

                                  11   about maintaining parity among adversaries in litigation likewise do not provide a sound basis for

                                  12   a cross-the-board foreign-discoverability rule. When information is sought by an ‘interested
Northern District of California
 United States District Court




                                  13   person,’ a district court could condition relief upon that person’s reciprocal exchange of

                                  14   information.”). At the same time, it is clear that reciprocal discovery is not always required. See

                                  15   Application of Malev Hungarian Airlines, 964 F.2d 97, 101-02 (2d Cir. 1992) (“the district court

                                  16   was mistaken to the extent it believed that granting Malev’s request would necessarily require the

                                  17   district court to supervise discovery sought by Pratt & Whitney from Malev and it should not have

                                  18   predicated its decision on this belief. The district court was free to grant Malev's request without

                                  19   assuming responsibility for supervising Pratt & Whitney’s discovery from Malev.”) (emphasis

                                  20   original); In re Imanagement Servs., Ltd., 2005 WL 1959702, *6 (E.D.N.Y. Aug. 16, 2005)

                                  21   (“Grants of discovery under § 1782 are not contingent on the requesting party’s acquiescence to

                                  22   reciprocal discovery.”).

                                  23          In this case, Illumina could not obtain the reciprocal discovery it seeks by filing its own

                                  24   1782 application because everything it seeks is held by entities not found in the United States.

                                  25   Interestingly, there is not a uniform view about whether this favors reciprocal discovery, see, e.g.,

                                  26   Application of Consorcio Minero, S.A. v. Renco Group, Inc., 2012 WL 1059916, *4 (S.D.N.Y.

                                  27   March 29, 2012) (“Here, Renco cannot initiate its own Section 1782 action against Cormin

                                  28   because Cormin is a Peruvian company and not found in any district in the United States. This
                                                                                         2
                                         Case 5:20-mc-80152-WHO Document 48 Filed 02/08/21 Page 3 of 5




                                   1   favors granting a condition of reciprocal discovery.”), or cuts against it. See, e.g., In re Republic

                                   2   of Ecuador, 2011 WL 736868, *10 (N.D. Cal. Feb. 22, 2011) (“[T]he wide ranging discovery

                                   3   sought against the Applicants would appear to fail the crucible of § 1782, the normal basis for this

                                   4   Court’s exercise of jurisdiction in aid of a foreign proceeding. It is not clear that prospective

                                   5   deponents or documents Chevron now seeks are found in this district.”).

                                   6          In any event, the last sentence of section 1782(a) states that document production shall be

                                   7   “in accordance with the Federal Rules of Civil Procedure,” 28 U.S.C. § 1782(a), which include the

                                   8   requirements of proportionality, Fed. R. Civ. Proc. 26(b)(1), and avoiding undue burden and

                                   9   expense. Fed. R. Civ. Proc. 26(c)(1). Here, the Court declines to order reciprocal discovery

                                  10   because it is wide-ranging and disproportional to the discovery Applicants seek.

                                  11          Applicants seek documents Illumina has already produced and transcripts it already

                                  12   possesses in the patent infringement actions pending in this District. It would take Illumina a few
Northern District of California
 United States District Court




                                  13   minutes to produce those. Illumina’s proposed reciprocal discovery, by contrast, seeks:

                                  14          Technical Documents

                                  15                      1. With regard to Requests 5-13 in Illumina Cambridge’s subpoena for

                                  16                          documents, documents that respond to each of those requests on a kit-by-kit

                                  17                          or model-by-model basis.

                                  18                      2. Documents sufficient to describe the chemical composition and structure of

                                  19                          all dNTPs present in the Sequencing Reagent Kits, on a kit-by-kit basis.

                                  20                      3. Documents sufficient to show, for each Sequencing Reagent Kit, on a kit-

                                  21                          by-kit basis, whether the kit contains modified nucleotides in which the

                                  22                          purine or pyrimidine base is linked to a detectable label via a cleavable

                                  23                          linker or a non-cleavable linker, and the chemical composition of the label

                                  24                          and the linker.

                                  25                      4. Documents sufficient to show, for each Sequencing Reagent Kit, on a kit-

                                  26                          by-kit basis, whether the kit contains a DNA polymerase from

                                  27                          Thermococcus sp, and the amino acid sequence thereof.

                                  28          Commercial Documents
                                                                                          3
                                         Case 5:20-mc-80152-WHO Document 48 Filed 02/08/21 Page 4 of 5




                                   1                      1. For Germany, Denmark, Switzerland, Turkey, Sweden, France, Belgium,

                                   2                         Spain, Italy, Finland, and Hong Kong, we request documents sufficient to

                                   3                         identify which entity is responsible for the servicing, installation, and parts

                                   4                         supply and resupply for BGI Sequencers and Sequencing Reagent Kits in

                                   5                         those countries.

                                   6                      2. For Sweden, France, Belgium, Spain, Italy, Finland, and Hong Kong, we

                                   7                         request documents responsive to requests 1-3 in the Illumina Cambridge

                                   8                         document subpoena.

                                   9          Technical Deposition

                                  10                         We request the deposition of Dr. Drmanac on technical issues.

                                  11          Commercial Deposition

                                  12                      1. For Sweden, France, Belgium, Spain, Italy, Finland, and Hong Kong, we
Northern District of California
 United States District Court




                                  13                         request a 30(b)(6) deposition on topics 1-3 in the Illumina Cambridge

                                  14                         subpoena.

                                  15                      2. For Germany, Denmark, Switzerland, Turkey, Sweden, France, Belgium,

                                  16                         Spain, Italy, Finland, and Hong Kong, we request a 30(b)(6) deposition on

                                  17                         the entities responsible for the servicing, installation, and parts supply and

                                  18                         resupply for BGI Sequencers and Sequencing Reagent Kits in those

                                  19                         countries.

                                  20          Prior Disclosures

                                  21                         We request production of the PPD served on June 3, 2020 and the responses

                                  22                         to the Notice to Admit Facts dated July 20, 2020 and September 11, 2020

                                  23                         given in the UK litigation and the answers to interrogatories given in the US

                                  24                         litigation.

                                  25          The depositions alone – 30(b)(6) depositions for 11 different countries! – swamp the

                                  26   burden on Illumina to produce some notebooks and transcripts that its outside counsel have at their

                                  27   fingertips. Illumina is trying to take a narrow 1782 application and turn it into sweeping global

                                  28   discovery. The Court also shares the policy concern expressed in Republic of Ecuador that the
                                                                                        4
                                           Case 5:20-mc-80152-WHO Document 48 Filed 02/08/21 Page 5 of 5




                                   1   purpose of section 1782 is to take discovery of persons who reside or may be found in this district.

                                   2   Accepting that it is possible to order foreign reciprocal discovery, the Court nonetheless is

                                   3   concerned that Illumina’s disproportional and burdensome reciprocal discovery would turn this

                                   4   section 1782 proceeding primarily into an exercise of foreign discovery of entities that cannot be

                                   5   found here. Accordingly, “[t]he Court rejects [Illumina’s] attempt to shoehorn wide ranging

                                   6   discovery against parties to a foreign proceeding under the guise of ‘reciprocal discovery’ because

                                   7   it would circumvent to statutory scheme under § 1782 established by Congress.” 2011 WL

                                   8   736868, *10.

                                   9          The Court therefore orders Illumina to produce existing1 transcripts that are responsive to

                                  10   document request 1, as well as documents responsive to document request 2, as narrowed by the

                                  11   parties’ meet-and-confer. The motion to seal at ECF No. 40 is granted.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: February 8, 2021

                                  15
                                                                                                     THOMAS S. HIXSON
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     Illumina objects to a commitment to produce future transcripts without an opportunity to review
                                       them first. At oral argument Illumina gave the example of a future transcript that might reveal a
                                  27   trade secret. However, Illumina also states in the letter brief that it expects it would agree to
                                       produce those transcripts without another subpoena or section 1782 application. If the parties run
                                  28   into any problems with getting future transcripts, they may raise that issue with the Court in a joint
                                       discovery letter brief.
                                                                                         5
